DAVIDSON, P. J.
Relator was arrested, charged with homicide, to wit, the killing of Ernest Davis. Habeas corpus proceedings were resorted to before Judge Martin, who, upon a hearing, remanded the relator to custody without bond. After a careful review of the facts, we are of opinion the court was in error, and relator is entitled to bail. The judgment, therefore, of the court below will be reversed, and bail ordered in the sum of $10,000. The officer having relator in custody will take bail in the above amount in the terms of the law, upon giving which bond relator shall be released from custody. The judgment is reversed, and bail fixed in' the sum of $10,000.